       Case 2:16-md-02724-CMR Document 1570 Filed 10/29/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                                      MDL NO. 2724
 PRICING ANTITRUST LITIGATION                              Civil Case No. 2:16-md-2724-CMR

 THIS DOCUMENT RELATES TO:
                                                         Individual Civil Case No. 2:20-cv-04893-
                                                                           CMR
 County of Suffolk v. Actavis Holdco US, Inc.,
 et al., 20-cv-04893-CMR
                                                               HON. CYNTHIA M. RUFE

                                    JOINT STIPULATION

       WHEREAS, Plaintiff County of Suffolk filed a complaint on August 27, 2020, in the action

County of Suffolk v. Actavis Holdco US, Inc. et al., Case No. 2:20-cv-04009, in the Eastern District

of New York against various Defendants including Rising Pharma Holdings, Inc. (“New Rising,”

and together with County of Suffolk, the “Parties”) and Rising Pharmaceuticals, Inc. (“Old

Rising”);

       WHEREAS, the Action was transferred by the United States Judicial Panel on Multidistrict

Litigation on October 2, 2020 to the Eastern District of Pennsylvania, assigned Case No. 20-cv-

04893, and centralized for pretrial proceedings as part of In re Generic Pharmaceuticals Pricing

Antitrust Litigation, Case No. 16-md-2724-CMR, MDL No. 2724;

       WHEREAS, in April 2019, New Rising purchased certain assets from Old Rising

comprising Old Rising’s pharmaceuticals business “free and clear of all Liens, Claims and

Interests” such that New Rising is not subject “to any liability of any Liens, Claims or interests

whatsoever (including, without limitation, under any theory of equitable law, antitrust, or

successor or transferee liability) . . . .” See Order, In re: Aceto Corp., Case No. 19-13448-VFP,

Dkt. No. 372, ¶ R (D.N.J. Bankr. April 10, 2019) (emphasis added) (attached hereto as Exhibit A);



                                                     1
       Case 2:16-md-02724-CMR Document 1570 Filed 10/29/20 Page 2 of 2




       WHEREAS, Plaintiff’s Complaint refers to New Rising and Old Rising collectively as

“Rising,” yet all of the allegedly anticompetitive or illegal conduct ascribed to “Rising” in the

Complaint pertain to Old Rising;

       WHEREAS, Plaintiff’s Complaint does not allege that New Rising engaged in any

anticompetitive or illegal activity;

       WHEREAS, Plaintiff agrees to dismiss its claims against New Rising with prejudice.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      All claims against New Rising are hereby dismissed with prejudice.

       2.      Each of the undersigned represents and warrants he or she is duly authorized to

enter into this Stipulation and that each intends the Stipulation to be a valid and binding obligation,

enforceable in accordance with its terms.

       IT IS SO STIPULATED




/s/
REGINA M. CALCATERRA                                  Steven E. Bizar
rcalcaterra@calcaterrapollack.com                     John P. McClam
JANINE POLLACK                                        Tiffany E. Engsell
jpollack@calcaterrapollack.com                        steven.bizar@dechert.com
MICHAEL LISKOW                                        john.mcclam@dechert.com
mliskow@calcaterrapollack.com                         tiffany.engsell@dechert.com
1140 Avenue of the Americas                           Dechert LLP
9th Floor                                             Cira Centre
New York, New York 10036                              2929 Arch Street
(212) 899-1760                                        Philadelphia, PA 19104
Attorneys for Plaintiff                               (215) 994-2000
                                                      Attorneys for Defendant Rising
                                                      Pharma Holdings, Inc.




                                                  2
